DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2021 has been entered.
 
Response to Amendment
This Action is in response to Applicant’s Reply of May 27, 2021.

Claims 19 and 20 have been added.

Claims 1 and 10 have been amended to require that the first and second oscillators be valves.  This feature is disclosed by Soliman et al.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soliman et al. (US 6,619,394, Sol).

Regarding claims 1 and 10:  Sol discloses an apparatus Fig 1 for drilling a wellbore 105 (It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In the instant claim, “for drilling” is considered intended use.), comprising: 
a tubing string 102 – 2:37-40; and
a bottom hole assembly 200 coupled to the tubing string Fig 1, the bottom hole assembly comprising:
205 comprising a valve valve – Abstract, 6:25-56, Fig 5 configured to open and close to restrict fluid flow 6:33-35 indicates that the valve of US 4,790,393 (Larronde et al.) is the preferred valve used in the disclosed invention; Larronde et al. discloses that the valve therein is opened and closed to produce pressure pulses – 7:19-56 and induce pressure pulses in the tubing string at a first frequency 3:40-4:21; and 
a second oscillator 210 comprising a valve valve – Abstract, 6:25-56, Fig 5 configured to open and close to restrict fluid flow 6:33-35 indicates that the valve of US 4,790,393 (Larronde et al.) is the preferred valve used in the disclosed invention; Larronde et al. discloses that the valve therein is opened and closed to produce pressure pulses – 7:19-56 and induce pressure pulses in the tubing string at a second frequency 3:40-4:21; 
wherein the first frequency is different from the second frequency 3:40-4:21; and 
wherein the first oscillator is configured to induce pressure pulses in the tubing string at the first frequency at the same time as the second string at the second frequency 3:40-4:21, 4:42-62 – simultaneous firing of different frequencies.

Regarding claims 2 and 11:  Wherein the first frequency is an integer multiple of the second frequency 4:42-62.

Regarding claims 3 and 12:  Wherein the first frequency is three times the second frequency 10 times - 4:42-5:19.

Regarding claims 4 and 12:  Wherein the first frequency is five times the second frequency 10 times - 4:42-5:19.

Regarding claims 5, 13, and 15:  Wherein the first oscillator is configured to restrict the fluid flow in the tubing string over a range of frequencies starting at an initial frequency and ending at a final frequency 3:40-4:21 – range of frequencies thus it would naturally have an initial frequency and a final frequency.

Regarding claims 6 and 14:  Wherein the tubing string comprises coiled tubing or a plurality of drill pipes 2:37-40.

Regarding claim 10:  Sol discloses a method of using the above described apparatus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sol in view of Schultz et al. (US 2013/0048274, Schultz).

Sol discloses all of the limitations of the above claim(s) except for the first frequency being selected to cause a first downhole operation and the second frequency being selected to cause a second downhole operation.  Sol discloses that the apparatus and method use the applied frequencies to clean or stimulate a wellbore 1:7-14 but fails to disclose the use of the apparatus and method for another purpose.  It is noted that neither claim 8 nor claim 17 require that the first and second operations be different.
Schultz discloses a wellbore apparatus that uses multiple oscillators 50a, 50b to induce pressure pulses at given frequencies in a wellbore [0092]-[0099].  Schultz further [0066].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sol so that the first frequency was used for a first downhole operation and the second frequency was used for a second downhole operation, as taught by Schultz, in order to have been able to use the same tool for multiple operations.  This would have achieved the predictable result of eliminating the need for providing different tools when changing operations in a well.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sol in view of Schultz as applied to claims 1 and 10 above, and further in view of Samuel et al. (US 2016/0053547, Sam).

Sol discloses all of the limitations of the above claim(s) except for the first frequency being selected to induce pressure pulses in the tubing string to prevent sticking of the tubing string or the bottom hole assembly to drilling mud in the wellbore and the second frequency being selected to induce pressure pulses in the tubing string to prevent sticking of the tubing string or the bottom hole assembly to the wellbore.
Sam discloses that it is desirable to vibrate the drill string and drill bit at given frequencies to prevent the drill string and bottom hole assembly from sticking in the well [0015].
[0015].

Allowable Subject Matter
Claim 20 is allowed.

Claims 9, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 9 and 18: The prior art of record fails to disclose or suggest an apparatus that includes a first valve and second valve that each restrict flow and induce pressure pulses at given frequencies, wherein the first and second valves are coupled to a rotor to induce opening and closing of the first valve and the second valve as recited in the claimed combination and method.

Regarding claim 19: The prior art of record fails to disclose or suggest an apparatus that includes a motor or turbine coupled to a first valve and second valve to induce opening and closing of the first valve and the second valve as recited in the claimed combination and method.

Regarding claim 20: The prior art of record fails to disclose or suggest an apparatus that includes a first valve and second valve that each restrict flow and induce pressure pulses at given frequencies, wherein the first and second valves are coupled to a rotor to induce opening and closing of the first valve and the second valve as recited in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
6/3/2021